PER CURIAM.
La. Const, art. V, § 8(B) provides that a “majority of the judges sitting in a case must concur to render judgment.” Under its constitutional authority to review cases, the court of appeal must consider and decide each case. In the instant case, the court of appeal did not reach a majority judgment on all issues. Accordingly, the court of appeal’s judgment is vacated in full and this case is remanded to the court of appeal to be considered en banc, for briefing, argument, and full opinion. See Guillot v. Munn, 99—0273 (La.4/23/99), 734 So.2d 613.